


THIS AGREEMENT IS SUBJECT TO ARBITRATION PURSUANT TO S.C.CODE ANN. § 15-48-10 ET
SEQ., CODE OF LAWS OF SOUTH CAROLINA, 1976 (AS AMENDED).


IF THE SOUTH CAROLINA UNIFORM ARBITRATION ACT IS DEEMED NOT TO APPLY, THIS
AGREEMENT IS SUBJECT TO ARBITRATION PURSUANT TO THE FEDERAL ARBITRATION ACT,
TITLE 9, SECTION 1 ET SEQ., UNITED STATES CODE (AS AMENDED).




EMPLOYMENT AGREEMENT
This Employment Agreement (the “Agreement”) is made and entered into as of June
1, 2013 by and between Synalloy Corporation, a Delaware corporation (the
“Corporation”), and Craig C. Bram, a resident of Richmond, Virginia (the
“Employee”).
RECITALS
WHEREAS, the Corporation and the Employee executed and delivered an Employment
Agreement dated January 24, 2013, under which the Employee was employed by the
Corporation for a renewable term of employment (the “Prior Agreement”); and
WHEREAS, the Corporation and the Employee desire to terminate the Prior
Agreement effective June 1, 2013, and instead to effectuate this Agreement as of
June 1, 2013 according to the terms herein.
AGREEMENTS
NOW, THEREFORE, in consideration of the above premises and the terms and
provisions hereinafter set forth, and for other good and valuable consideration,
the receipt and sufficiency of which hereby are acknowledged, and intending to
be legally bound hereby, the Corporation and the Employee hereby agree as
follows:     
1.Employment. The Corporation and the Employee hereby terminate the Prior
Agreement effective June 1, 2013. The parties agree this Agreement then and
thereafter shall be the sole employment agreement between the Corporation and
the Employee pursuant to the terms and provisions set forth herein. The
Corporation agrees to employ the Employee and the Employee agrees to serve as
Chief Executive Officer and President of the Corporation, and in such other
capacities as the Board of Directors

1

--------------------------------------------------------------------------------




of the Corporation (the “Board”) may designate from time to time, for a period
of two years beginning June 1, 2013, the effective date of this Agreement (this
original term together with any extensions thereof shall be referred to
collectively as the “Term”); provided, however, that, commencing on June 1, 2015
and on each two year anniversary of this Agreement thereafter, the Term has been
and shall automatically be extended for two additional years unless, not later
than ninety (90) days prior to the conclusion of the then current Term, the
Corporation or Employee shall have given written notice that it does not wish to
extend this Agreement; provided, further, that in no event shall any termination
of this Agreement result in any forfeiture of rights that accrued prior to the
date of such termination. During the Term, the Employee shall devote his full
time, attention, skill and efforts to the performance of his duties for the
Corporation. Notwithstanding the foregoing, nothing herein shall be construed to
prevent Employee from serving on the Board of Directors of any other company
without violating Paragraph 10 below or continuing employment with Horizon
Capital Management, Inc.
2.Compensation. Subject to the Board's annual review and adjustment as set forth
herein, the Corporation shall pay the Employee during the Term hereunder a base
salary of Two Hundred Sixty Thousand and No Dollars ($260,000.00) per year (the
“Base Salary”) together with the Cash Incentive payable as provided in Paragraph
3 below, and except as otherwise provided in this Agreement. The Base Salary
shall be payable monthly or on a less frequent basis by mutual agreement. The
Compensation & Long-Term Incentive Committee of the Board (the “Committee”), as
soon as practicable after the end of each calendar year during the Term,
beginning with the calendar year that ends on December 31, 2013, shall review
the Employee's Base Salary. Based on such reviews, the Committee may increase,
but shall not decrease, the Base Salary on an annual basis.
3.Cash Incentive. In addition to the Base Salary provided for in Paragraph 2
above, for each fiscal year during which Employee serves as Chief Executive
Officer of the Corporation and provided Employee is in the employ of the
Corporation on the last day of such fiscal year (except as provided in
Paragraphs 8 and 9 hereof), the Employee shall be entitled to a cash incentive
(the “Cash Incentive”) as

2

--------------------------------------------------------------------------------




provided for in the Short-Term Cash Incentive and Options Plan (the “Incentive
Plan”) established before the beginning of each of the Corporation's fiscal
years by the Committee. The Cash Incentive shall be equal to a percentage of net
income before income taxes (“NIBIT”) based on NIBIT ranges established in the
applicable Incentive Plan. NIBIT will be as reflected on the Corporation's
financial statements adjusted by an amount to eliminate the effect of inventory
profits and losses applicable to the Brismet Pipe Division. The determination of
the amount of inventory profit and losses shall be determined by the
Corporation's Chief Financial Officer and approved by the Audit Committee of the
Board. Additionally, the Cash Incentive shall be reduced by five percent (5%)
for each lost time accident occurring at the Division with the most lost time
accidents during the year. The Cash Incentive shall be further reduced by an
amount to reflect any failure to reach targeted inventory turn goals. The
applicable Incentive Plan shall establish the target for inventory turns for
Manufacturers Chemicals, LLC and for BRISMET Pipe Manufacturing Division. If the
inventory turns are below the target for either of these operating divisions,
the incentive pool is reduced by ten percent (10%). This reduction, if any, will
be determined by and recorded in the minutes of the Committee. Cash Incentive
payments will be made within two and one-half months of the fiscal year-end.
As used in this Agreement, the term NIBIT shall mean the consolidated net income
before income taxes as generally reflected in the Corporation's Consolidated
Statement of Operations. It is intended that NIBIT is defined as before the cash
incentives payable to all managers participating in the Incentive Plan, and
before income and expenses not resulting from normal operations, including but
not limited to, gains and losses from the sale or other disposition of capital
assets and environmental expenses related to preexisting conditions not
resulting from recent operations. The Committee shall have sole discretion to
determine which other items of income and expense are included in and/or
excluded from NIBIT and its determination shall be final, binding and conclusive
upon the parties hereto. The Corporation may at any time or times change or
discontinue any or all of its present or future operations, or may close, sell
or move any one or more of its plants, facilities or divisions, or may undertake
any new or other operations,

3

--------------------------------------------------------------------------------




or may take any and all other steps which the Board, in its exclusive judgment,
shall deem advisable or desirable for the Corporation, and if any such action
taken by the Corporation or its Board adversely affects NIBIT as hereinabove
defined, the Employee shall have no claim or recourse by reason of any such
action.
The provisions of this Paragraph 3 shall apply only to the Incentive Plan in
effect for the applicable year during the Term. Each year's Incentive Plan is
developed by the Committee and approved by the Board, in its sole discretion, on
an annual basis. Nothing set forth herein shall be construed to guarantee that
an Incentive Plan will be effective for any year during the Term. The right of
the Employee to Cash Incentive payments shall be governed solely by the
Incentive Plan, if any, approved by the Board in its absolute discretion for the
relevant year.
4. Stock Options. In addition to the Base Salary provided for in Paragraph 2
above, for each fiscal year during which Employee serves as Chief Executive
Officer of the Corporation and provided Employee is in the employ of the
Corporation on the last day of such fiscal year (except as provided in
Paragraphs 8 and 9 hereof), the Employee shall be eligible for grants of stock
options (“Stock Options”) under the 2011 Long-Term Incentive Stock Option Plan
or any future stock option plan(s) adopted by the Corporation (collectively, the
“Stock Option Plan”) and as provided for in the then current Incentive Plan. The
number of Stock Options granted, if any, shall be based upon a percentage of
Base Salary and NIBIT ranges established in the applicable Incentive Plan. The
percentage formulas established in the applicable Incentive Plan will be based
on the fair market value of the Corporation's stock, as more fully described in
the Stock Option Plan. The exercise price of the Stock Options shall be as
provided for in the Stock Option Plan.
The provisions of this Paragraph 4 shall apply only to the Incentive Plan in
effect for the applicable year during the Term. Each year's Incentive Plan is
developed by the Committee and approved by the Board, in its sole discretion, on
an annual basis. Nothing set forth herein shall be construed to guarantee that
an Incentive Plan will be effective for any year during the Term. The right of
the Employee

4

--------------------------------------------------------------------------------




to grants of Stock Options shall be governed solely by the Incentive Plan, if
any, approved by the Board in its absolute discretion for the relevant year.
5.Other Benefits. Employee shall be eligible to participate in all employee
benefits plans in accordance with the terms of such plans.
6. Death or Disability. If because of death or illness, physical or mental
disability, or other incapacity, certified by a physician acceptable to the
Corporation, Employee shall fail to render the services provided for by this
Agreement, or if Employee contracts an illness or injury, certified by a
physician acceptable to the Corporation, which will permanently prevent the
performance by him of the services provided for by this Agreement, then the Base
Salary provided for in Paragraph 2 hereof shall continue until the next
anniversary date of this Agreement but in no event less than three (3) months,
with the Cash Incentive for that fiscal year to be prorated to the date
Employee's death or the date Employee's disability commenced, as applicable.
7.Termination for Cause; Resignation. Nothing in this Agreement shall be
construed to prevent the Corporation from terminating Employee's employment
hereunder at any time for cause. Fraud, dishonesty, gross negligence, willful
misconduct, misappropriation, embezzlement, material violation of any code of
conduct adopted by the Board, excessive absences from work, entry of any order
by the Securities and Exchange Commission pursuant to Section 21C of the
Securities Exchange Act of 1934 (the “Exchange Act”) or Section 8A of the
Securities Act of 1933 prohibiting Employee from serving as an officer or
director of an issuer that has a class of securities registered pursuant to
Section 12 of the Securities Exchange Act of 1934 or that is required to file
reports pursuant to Section 15(d) of that Act, or the like, or any act or
omission reasonably deemed by the Board to have been disloyal to the Corporation
shall constitute cause for termination. Termination for cause by the Corporation
pursuant to this Paragraph 7 shall not constitute a breach of this Agreement by
the Corporation, and shall release the Corporation from all of its obligations
pursuant to this Agreement (including without limitation any obligation to pay
any Cash Incentive as described in Paragraph 3) other than the obligation to pay
any

5

--------------------------------------------------------------------------------




accrued but unpaid portion of Employee's Base Salary. Additionally, Employee may
resign his employment with the Corporation at any time prior to the conclusion
of the then current Term, provided that such resignation would constitute a
release of the Corporation of all of its obligations pursuant to this Agreement
(including without limitation any obligation to pay any Cash Incentive as
described in Paragraph 3) other than the obligation to pay any accrued but
unpaid portion of Employee's Base Salary.
8.Termination Without Cause; Failure to Renew Agreement. The Corporation shall
have the right to terminate the Employee at any time without cause or, in its
sole discretion, not to renew this Agreement for any reason at the end of a then
current Term. Upon the occurrence of either circumstance, Employee shall
receive, in addition to the Corporation's accrued obligations with respect to
Employee's Base Salary and pro-rata portion of the current year's Cash
Incentive, the following as severance, provided that Employee agrees to, signs,
and does not revoke a separation agreement presented by the Corporation that
includes standard terms such as a release of all claims against the Corporation
and reaffirms the agreements set forth in the Confidentiality, Non-Competition
and Non-Solicitation Agreement between the Corporation and Employee dated June
1, 2013: (i) 1.5 times Employee's current Base Salary, which at the
Corporation's option may be paid in the form of a lump-sum payment within ninety
(90) days of termination or over the course of eighteen (18) months in
accordance with the Corporation's normal payroll schedule (ii) either the
average of the two most recent Cash Incentive payments received by the Employee
or, if Employee has received only one Cash Incentive payment, the amount of that
previous Cash Incentive payment, which payment shall be paid to Employee in the
form of a lump-sum payment within ninety (90) days of termination, (iii)
reimbursement to Employee for the costs of the premiums (COBRA health insurance
premiums for the first eighteen (18) months following the date of termination
and the amount equal to such COBRA premiums for the following six (6) month
period) paid by the Employee to participate, on terms and coverage no less
favorable to the Employee than the terms and coverage offered to current senior
executives of the Corporation, in health, life, hospitalization and disability
insurance plans, and (iv) to the extent permitted by the applicable Stock Option
Plan or

6

--------------------------------------------------------------------------------




Restricted Stock Plan (defined below), immediate vesting in one hundred percent
(100%) of any previously granted shares of restricted stock (the “Restricted
Stock”) pursuant to the Corporation's 2005 Restricted Stock Plan (“Restricted
Stock Plan”) and Stock Options (and such Restricted Stock and Stock Options
shall be exercisable for a period of the earlier of (a) one (1) year after
termination or (b) the expiration date of such Restricted Stock or Stock Options
pursuant to their terms); provided, however, to the extent the applicable Stock
Option Plan or Restricted Stock Plan does not permit or allow for immediate
vesting, then the Corporation shall pay to the Employee, in the form of a
lump-sum payment within ninety (90) days of termination, in the case of Stock
Options, a gross amount equal to the difference between the Corporation's stock
price at the close of business on the day of termination (as reported by NASDAQ)
and the strike price of the applicable unvested and/or unexercised Stock
Options, times the number of unvested and/or unexercised Stock Options at each
applicable strike price held by the Employee, or in the case of Restricted
Stock, a gross amount equal to the Corporation's stock price at the close of
business on the day of termination (as reported by NASDAQ) times the total
number of unvested shares of Restricted Stock held by the Employee.
9.Change in Control. For purposes of this Agreement, a “Change in Control” shall
be deemed to have occurred if: (i) any person (as defined in Section 13(d) and
14(d) of the Exchange Act) is or becomes the beneficial owner (as defined in
Rule 13d-3 of the Exchange Act), directly or indirectly, of securities of the
Corporation representing more than fifty percent (50%) of the combined voting
power of the Corporation's then outstanding securities, or (ii) there is a
consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Corporation (a
“Business Combination”), in each case, unless, following such Business
Combination, all or substantially all of the individuals and entities who were
the beneficial owners of outstanding voting securities of the Corporation
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than fifty percent (50%) of the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the entity resulting from such

7

--------------------------------------------------------------------------------




Business Combination (including, without limitation, an entity which, as a
result of such transaction, owns the Corporation or all or substantially all of
the Corporation's assets either directly or through one or more subsidiaries).
If in connection with, or within one (1) year after, a Change in Control,
(i) the Corporation shall terminate the Employee's employment other than for
cause (and other than due to his death or disability) or (ii) the Employee is
not retained in substantially the same or better role and at substantially the
same or better compensation level as prior to the Change in Control, the
Employee shall receive, in addition to the Corporation's accrued obligations
with respect to Employee's Base Salary and pro-rata portion of the current
year's Cash Incentive, the following as severance, provided that Employee agrees
to, signs, and does not revoke a separation agreement presented by the
Corporation that includes standard terms such as a release of all claims against
the Corporation and reaffirms the agreements set forth in the Confidentiality,
Non-Competition and Non-Solicitation Agreement between the Corporation and
Employee dated June 1, 2013: (a) for a period of two (2) years following the
date of termination, continuation of Employee's then-current Base Salary, which
at the Corporation's option may be paid in the form of a lump-sum payment within
ninety (90) days of termination or over the course of two (2) years in
accordance with the Corporation's normal payroll schedule, and (b) either two
times the average of the two most recent Cash Incentive payments received by the
Employee or, if Employee has received only one Cash Incentive payment, two times
the amount of that previous Cash Incentive payment, which payment shall be paid
to Employee in the form of a lump-sum payment within ninety (90) days of
termination, (c) reimbursement to Employee for the costs of the premiums (COBRA
health insurance premiums for the first eighteen (18) months following the date
of termination and the amount equal to such COBRA premiums for the following six
(6) month period) paid by the Employee to participate, on terms and coverage no
less favorable to the Employee than the terms and coverage offered to current
senior executives of the Corporation, in health, life, hospitalization and
disability insurance plans, and (d) to the extent permitted by the applicable
Stock Option Plan or Restricted Stock Plan, immediate vesting in

8

--------------------------------------------------------------------------------




one hundred percent (100%) of any previously granted Restricted Stock and Stock
Options (and such Restricted Stock and Stock Options shall be exercisable for a
period of the earlier of (i) one (1) year after termination due to Change in
Control or (ii) the expiration date of such Restricted Stock or Stock Options
pursuant to their terms); provided, however, to the extent the applicable Stock
Option Plan or Restricted Stock Plan does not permit or allow for immediate
vesting, then the Corporation shall pay to the Employee, in the form of a
lump-sum payment within ninety (90) days of termination, in the case of Stock
Options, a gross amount equal to the difference between the Corporation's stock
price at the close of business on the day of termination (as reported by NASDAQ)
and the strike price of the applicable unvested and/or unexercised Stock
Options, times the number of unvested and/or unexercised Stock Options at each
applicable strike price held by the Employee, or in the case of Restricted
Stock, a gross amount equal to the Corporation's stock price at the close of
business on the day of termination (as reported by NASDAQ) times the total
number of unvested shares of Restricted Stock held by the Employee.
10. Covenant Not to Compete. Employee agrees during the term of employment and
for a period of one (1) year after his employment terminates for any reason, the
Employee will not, directly or indirectly (such as through a separate entity)
without the prior written approval of the Board, become an officer, employee,
consultant, agent, partner, director, shareholder or owner of beneficial
interests in or of any following business enterprises:
(i)    a business enterprise which competes with the Corporation and its
subsidiaries/affiliates for customers, orders, supply sources, or contracts (a)
in the continental United States, and (b) in those businesses in which the
Corporation and its affiliates were engaged on the date his employment
terminated, unless, Employee's activities for such business enterprise are
limited in such a way that Employee is not engaged, directly or indirectly, in
competition with the Corporation or its affiliates for customers, orders, supply
sources or contracts, or
(ii)    a Target Company.



9

--------------------------------------------------------------------------------




As used herein, “Target Company” means any business enterprise wherever located
and of whatever type (including without limitation a business not currently
competitive with the Corporation or its subsidiaries) which during the six
months immediately preceding the termination or other cessation of the
Employee's employment with the Corporation either was (i) in discussions with
the Corporation or its subsidiaries regarding a merger with the Corporation or
any of its subsidiaries, or (ii) in discussions with the Corporation or its
subsidiaries regarding their purchase of some or all of the Target Company's
equity interests (including stock or limited liability company interests) or a
material part of its assets or, alternatively, regarding their sale to the
Target Company of some or all of the Corporation's or its subsidiaries' equity
interests (including stock or limited liability company interests) or a material
part of their respective assets; or (iii) identified by management employees of
the Corporation or its subsidiaries as a potential business with which the
Corporation or its subsidiaries will investigate for the purpose of potentially
engaging in one or more of the activities described in subsections (i) and (ii)
of this definition.
The provisions of this Paragraph 10 shall survive any termination of this
Agreement and shall be binding on the Employee notwithstanding any termination
of cessation of his employment with the Corporation (including any termination
pursuant to Paragraphs 7, 8 and 9 above). For the avoidance of doubt, if there
are any perceived inconsistencies between this Paragraph 10 and the
Confidentiality, Non-Competition and Non-Solicitation Agreement between the
Corporation and Employee dated June 1, 2013, the agreements set forth in the
latter shall prevail.
Further, passive ownership (not to exceed 5% of the total outstanding stock) of
any publicly traded company will not in itself violate the provisions of this
Paragraph 10. Employee acknowledges that the Corporation and its
subsidiaries/affiliates are leaders in the chemical and metals businesses in
which it manufactures, they have substantial customer relationships throughout
the continental United States, and therefore the geographic scope of Employee's
non-competition obligation is fair and reasonable.
Employee further agrees that at no time during his employment or thereafter will
he divulge, communicate or use to the detriment of the Corporation or its
subsidiaries any of the Corporation's or its

10

--------------------------------------------------------------------------------




subsidiaries' confidential information, data, trade secrets, sale methods,
customer lists, supply sources, or other proprietary information.
11. Severability. The invalidity or unenforceability of any provision hereof
shall in no way affect the validity or enforceability of any other provision
hereof.
12. Arbitration. Any controversy or claim arising out of, or relating to this
Agreement, or the breach thereof, shall be resolved exclusively by arbitration
in the City of Spartanburg, State of South Carolina, in accordance with the
rules then obtaining of the American Arbitration Association, and judgment upon
the award rendered may be entered in any Court having jurisdiction thereof.
13. Notices. Any notice required or permitted to be given under this Agreement
shall be sufficient if in writing, and if sent by registered or certified mail
or overnight mail by a recognized national carrier, to his residence in the case
of Employee, or to its Executive Offices in the case of the Corporation.
14. Benefit. This Agreement, in accordance with its terms and conditions, shall
inure to the benefit of and be binding upon the Corporation, its successors and
assigns, including but not limited to any corporation which may acquire all or
substantially all of the Corporation's assets and business, or with or into
which the Corporation may be consolidated or merged, and Employee, his heirs,
executors, administrators, and legal representatives, provided that the
obligations of the Employee hereunder may not be delegated. Employee agrees,
however, that any such sale or merger shall not be deemed a termination
hereunder provided that the Employee's operational duties are not substantially
reduced as a result thereof.
15. Choice of Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of South Carolina.
16. Entire Agreement. This instrument contains the entire agreement of the
parties hereto. It may not be changed orally, but only by an agreement in
writing.
[Signatures Appear on the Next Page]



11

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year below written.
WITNESSES
SYNALLOY CORPORATION
 
 
/s/ Carroll D. Vinson
As to Synalloy Corporation
By


Its:


Carroll D. Vinson
Chairman of the Board of Directors
Dated_________________
 
 
 
 
 
EMPLOYEE
 
 
/s/ Craig C. Bram
As to Employee


 


Craig C. Bram
Dated__________________






12